ICJ_029_NorwegianLoans_FRA_NOR_1957-07-06_JUD_01_PO_01_FR.txt. 28 EMPRUNTS NORVÉGIENS (ARRÊT DU 6 JUILLET 1957)

.Faït en français et en anglais, le texte français faisant foi, au
Palais de la Paix, à La Haye, le six juillet mil neuf cent cinquante-
sept, en trois exemplaires, dont l’un restera déposé aux archives
de la Cour et dont les autres seront transmis respectivement au
Gouvernement de la République française et au Gouvernement
du Royaume de Norvège.

Le Président,
(Signé) GREEN H. HACKWORTH.

Le Greffier,
(Signé} J. LOPEZ OLIVAN.

M. MORENO QUINTANA, juge, après avoir voté pour l'arrêt, a
fait la déclaration suivante:

La raison pour laquelle je considère incompétente la Cour
en l'espèce est différente de celle énoncée dans l'arrêt. Je me
fonde, non sur le deuxième motif de la première exception
soulevée par le Gouvernement du Royaume de Norvège,
mais sur le premier motif de cette exception. Les emprunts
d'État, en tant qu’actes de souveraineté, sont régis par le
droit interne.

M. BapawiI, Vice-Président, et Sir Hersch LAUTERPACET,
juge, se prévalant du droit que leur confère l’article 57 du Statut,
joignent à l’arrêt les exposés de leur opinion individuelle.

MM. GUERRERO, BASDEVANT et READ, juges, se prévalant du
droit que leur confère l’article 57 du Statut, joignent à l'arrêt les
exposés de leur opinion dissidente.

(Paraphé) G. H. H.
(Paraphé) J. L. O.

23
